EXHIBIT 10.i.(a)

 

SECOND AMENDMENT AND AGREEMENT
UNDER THE PARTNERSHIP AGREEMENT

 

     This Second Amendment and Agreement Under the Partnership Agreement (this
"Agreement") dated as of January 1, 1997 by and among (i) IMC Global Operations
Inc., a Delaware corporation ("Operations"), (ii) Agrico, Limited Partnership
(the "FRP Partner"), a Delaware limited partnership of which Freeport-McMoRan
Resource Partners, Limited Partnership, a Delaware limited partnership ("FRP"),
owns a 99.8% limited partnership interest and Agrico, Inc., a Delaware
corporation ("FRP GPCo"), owns a 0.2% general partnership interest, (iii)
IMC-Agrico MP, Inc. (the "Managing Partner"), a Delaware corporation, and (iv)
IMC-Agrico Company, a Delaware general partnership (the "Partnership").

 

     WHEREAS, Operations, the FRP Partner and the Managing Partner are parties
to an Amended and Restated Partnership Agreement dated as of July 1, 1993, as
further amended and restated as of May 26, 1995, as further amended by the
Amendment and Agreement under the Partnership Agreement dated January 23, 1996
(as amended, the "Partnership Agreement");

     WHEREAS, IMC Global Inc., a Delaware corporation ("IMC"), has reorganized
its operations into business units and has consolidated the Farmarkets Division
and Rainbow Division (each as defined in the Partnership Agreement) into a
single business unit referred to as IMC AgriBusiness ("IMC AgriBusiness");

     WHEREAS, prior to the formation of the IMC AgriBusiness business unit, the
Partnership Agreement provided for separate pricing for sales to the Farmarkets
Division and the Rainbow Division; and

     WHERAS, Operations, the FRP Partner, the Managing Partner and the
Partnership believe that certain amendments to the Partnership Agreement are
appropriate due to IMC's reorganization into business units;

     NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and of other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

     Section 1. Except as otherwise defined or amended herein, capitalized terms
used in this Agreement shall have the meaning ascribed to such terms in Exhibit
A to the Partnership Agreement.

     Section 2. Section 9.12 of the Partnership Agreement is hereby amended and
restated to read in its entirety as follows:

 

 

     "9.12 Transactions with Affiliates. Except with respect to items (i)(B) and
(ii) referred to in the parenthetical phrase in the following sentence, any
transaction, agreement arrangement or understanding between or on behalf of the
Partnership, on the one hand, and the Operating Partner or any Affiliate of the
Operating Partner, on the other hand, must be on terms no less favorable to the
Partnership than those which could be obtained from an independent third party
providing similar goods or services of a like quality. All such transactions,
agreements, arrangements and understandings in an aggregate amount in any Fiscal
Year in excess of the Base Affiliate Transaction Amount for such Fiscal Year
(other than (i) during any period during which the IMC Partner is Operating
Partner, (A) any transactions, agreements, arrangements or understandings with
Operations' railcar repair business located at Fitzgerald, Georgia on terms no
less favorable to the Partnership than those which could be obtained from an
independent third party providing similar goods or services of like quality and
(B) any transactions, agreements, arrangements and understandings with IMC
AgriBusiness or International Minerals & Chemical (Canada) Global Limited ("IMC
Canada Ltd." , formerly International Minerals & Chemical Corporation (Canada)
Limited) on the terms set forth on Schedule 9.12 and (ii) (A) the Marketing and
Administrative Services Agreement, (B) the Leasing Agreement, (C) the Materials
Purchase and Cost Sharing Agreement, (D) the Employee Cost Sharing Agreement and
(E) the Limestone Cost Sharing Agreement) shall be subject to the approval of
the Policy Committee or the CEOs , as the case may be, in accordance with
Section 6.07(a) or (b). Partnership sales to IMC AgriBusiness shall be on the
terms set forth in Schedule 9.12. Nothing in Schedule 9.12 shall in any way
restrict or affect the right of the Partnership to enter into transactions with
Affiliates of the Non-Operating Partner.

The Operating Partner will, and will cause its affiliates to (i) give the
Non-Operating Partner and its auditors and other authorized representatives such
access to the offices, properties, books and records of such party, (ii) furnish
to the Non-Operating Partner and its auditors and other authorized
representatives such financial and operating data and other information as such
Persons may reasonably request and (iii) instruct its employees and auditors to
cooperate with the Non-Operating Partner and its auditors and other authorized
representatives, in each case as may be reasonably requested by the
Non-Operating Partner to evaluate any transactions, agreements, arrangements or
understandings between the Partnership or the Managing Partner on the one hand,
and the Operating Partner and its Affiliates, on the other hand; provided that
any investigation pursuant to this Section shall be conducted in such a manner
as not to interfere unreasonably with the conduct of business of the Operating
Partner and its Affiliates."

 

Section 3. Schedule 9.12 of the Partnership Agreement is hereby amended and
restated to read in its entirety as follows:

     "A. Sales to IMC Canada Ltd. of GTSP, DAP, GMAP 11-52-0, GMAP 10-50-0 and
PFS ("Canada Products") shall be invoiced to Operations by IMC-Agrico Company at
the estimated IMC-Agrico Company quarterly weighted average domestic sales
realization F.O.B plant, subject to the limitation described in Section D below,
("Quarterly Market Price") for each of Florida, Louisiana, or Offsites,
depending upon the source of the Canada Products, less 10%, so long as the
aggregate volume for the Canada Products does not exceed 57,619 P2O5 tons for
the fiscal year beginning July 1. Sales of the Canada Products in any annual
period in excess of 57,619 P2O5 tons shall be invoiced at 100% of the Quarterly
Market Price for Florida, Louisiana or Offsites, depending upon the source of
the product.

     Sales to IMC Canada Ltd. of any products other than those listed above
shall be invoiced to Operations by IMC-Agrico Company at the Quarterly Market
Price for Florida, Louisiana or Offsites, depending upon the source of the
product.

B.     (i) Sales of amounts set forth below in any Fiscal Year to IMC
AgriBusiness of GTSP, DAP, GMAP 11-52-0 and GMAP 10-50-0 (collectively,
"Concentrated Phosphates") shall be invoiced to IMC AgriBusiness by IMC-Agrico
Company as follows:

(a)     Up to 300,000 tons in the aggregate of Concentrated Phosphates to be
resold in the Southeast United States shall be sold to IMC AgriBusiness at the
low price reported in the most recent issue of Green Markets at the time of
shipment, less a discount of 3%.

(b)     Up to 300,000 tons in the aggregate of Concentrated Phosphates to be
used in production in the Southeast United States and all sales of Concentrated
Phosphates in the Midwest United States shall be sold to IMC AgriBusiness at the
low price reported in the most recent issue of Green Markets at the time of
shipment, less a discount of 1.5%.

     Sales of tons of Concentrated Phosphates in excess of the 300,000 tons
specified in subparagraph (a) or (b) above in any Fiscal Year shall be made on
terms to be mutually agreed between IMC AgriBusiness and IMC-Agrico.

     (ii) Sales of up to 78,000 tons to IMC AgriBusiness of PMAP shall be
invoiced to IMC AgriBusiness by IMC-Agrico Company at a price equal to the
Partnership's domestic weighted average sales realization F.O.B. plant
(excluding sales to IMC AgriBusiness) less a discount of 18%.

     Sales of tons of PMAP in excess of 78,000 tons in any Fiscal Year shall be
made on terms to be mutually agreed between IMC AgriBusiness and IMC-Agrico.

(iii) Sales to IMC AgriBusiness of PFS shall be invoiced to IMC AgriBusiness by
IMC-Agrico Company at a price equal to (a) the Partnership's domestic weighted
average sales realizations F.O.B. plant (excluding sales to IMC AgriBusiness)
for DAP minus (b) the market cost component of DAP attributable to anhydrous
ammonia.

     C. Any transfer of sales responsibility from IMC's wholesale division to
IMC AgriBusiness must be approved by the Policy Committee.

     D. Estimated prices invoiced by IMC-Agrico Company to IMC Canada Ltd. shall
be adjusted to actual quarterly sales prices at the end of each quarter. Final
price adjustments shall be made within 20 days of the end of each fiscal quarter
and within 45 days of the end of each fiscal year."

 

  

     Section 4. Exhibit A to the Partnership Agreement shall be amended to add a
definition of "IMC AgriBusiness" as follows: "'IMC AgriBusiness ' shall mean the
business of the Farmarkets Division and the Rainbow Division as operated by IMC
and Operations as of the formation of the IMC AgriBusiness business unit."

     Section 5. The parties acknowledge that the amendments provided for herein
result in a reduction of the services provided by Operations under the Marketing
and Administrative Services Agreement and that the substitution of IMC
AgriBusiness for Operations in this regard is reflected in the discount
structure for sales to IMC AgriBusiness. Consequently, the parties agree to
reduce the Administrative Fee by $150,000 per year.

     Section 6. This Agreement is solely for the benefit of the parties hereto
and no provision of this Agreement shall be deemed to confer upon third parties,
any remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

     Section 7. This Agreement may be signed in counterparts. Any single
counterpart or set of counterparts signed, in either case, by all the parties
hereto shall constitute a full and original agreement for all purposes.

     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
first written above.



IMC Global Operations Inc.

(formerly IMC Fertilizer, Inc.)

 

By: /s/ Robert E. Fowler, Jr.

Name Printed: Robert E. Fowler, Jr.

Title: President

 

Agrico, Limited Partnership

By: Freeport-McMoran Inc., its

general partnership

 

By: /s/ Rene L. Latiolais

Name Printed: Rene L. Latiolais

Title: President and CEO

 

IMC-Agrico MP, Inc.

By: /s/ Marshall I. Smith

Name Printed: Marshall I. Smith

Title: Vice President

 

IMC-Agrico Company

By: IMC-Agrico MP, Inc.

 

By: /s/ Richard H. Block

Name Printed: Richard H. Block

Title: President



